Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 6, 7, 9, 16, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206257 (Kominami) in view of US 2011/0198202 (Rogers).
Regarding claim 1, Kominami discloses an apparatus suitable for detecting radiation (figures 2 and 4), comprising: 
a radiation absorption layer comprising a semiconductor (figure 2, element 111), a first electrical contact (element 113) and a second electrical contact (element 112), the first electrical contact positioned across the semiconductor from the second electrical contact (see figure 2, element 112 and 113 are across the semiconductor element 111); 
a DC-to-DC converter configured to apply a DC voltage between the first electrical contact and the second electrical contact (elements 311,313, 315, 317, 361, 312, 314, 316, 320 apply a DC voltage to the contacts of detector element 101, the DC power supply is converter to a DC power by elements 311,313, 315, 317, 361, 312, 314, 316, 320), the DC-to-DC converter comprising MOS switches (element 317 controls MOS relay or switch element 315).  
Kominami does not disclose that the DC-to-DC converter comprises micro-electromechanical switches.
Rogers discloses that MEMs based switches are interchangeable with MOS based switches (see paragraph [0014] and MEMS are preferred as they consume less power than MOS switches. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kominami with the invention as disclosed by Rogers as in order to reduce overall power consumption.
Regarding claim 2, Kominami in view of Rogers discloses the apparatus of claim 1, wherein Kominami further discloses that the DC-to-DC converter comprises multiple stages (elements 315 and 316 and 320 are different stages), wherein each of the stages comprises a capacitor (element 320) and at least one of the MOS switches (element 315/316).  
Kominami does not disclose that the stages of the capacitor comprises micro-electromechanical switches.
Rogers discloses that MEMs based switches are interchangeable with MOS based switches (see paragraph [0014] and MEMS are preferred as they consume less power than MOS switches. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kominami with the invention as disclosed by Rogers as in order to reduce overall power consumption.
Regarding claim 6, Kominami in view of Rogers discloses the apparatus of claim 1, wherein Kominami further discloses that the micro-electromechanical switches (elements 315/316) comprise silicon (MOS is metal-oxide silicon and thus is inherently made of silicon), SiO2, Si3N4, polysilicon, or a combination thereof.  
Regarding claim 7, Kominami in view of Rogers discloses the apparatus of claim 1, wherein Kominami further discloses that the first electrical contact and the second electrical contact are configured to collect charge carriers generated by radiation particles absorbed by the radiation absorption layer (see figure 2, elements 113/112 are electrodes that collect charges generated when radiation interacts with absorption layer element 111).  
Regarding claim 9, Kominami in view of Rogers discloses the apparatus of claim 1, and Kominami further discloses a capacitor module (element 322) electrically connected to the second electrical contact (element 322 is connected to the second electrode, element 112), wherein the 
Regarding claim 16, Kominami in view of Rogers discloses the apparatus of claim 1, wherein Kominami further discloses the radiation absorption layer (element 111) comprises a diode (element 111 has two opposing electrodes and current flows in the direction of the applied bias and thus, element 111 is a diode).  
Regarding claim 17, Kominami in view of Rogers discloses the apparatus of claim 1, wherein Kominami further discloses that the radiation absorption layer comprises silicon, germanium, GaAs, CdTe, CdZnTe (see paragraph [0006]), or a combination thereof.  
Regarding claim 18, Kominami in view of Rogers discloses the apparatus of claim 1, wherein Kominami further discloses that the apparatus does not comprise a scintillator (see figure 2, which is a direct conversion radiation absorber 111 which does not include a scintillator).  
Regarding claim 20, Kominami in view of Rogers discloses the apparatus of claim 1, and Kominami further discloses a display (Figure 14, element 33) configured to show information of radiation detected by the apparatus (element 33 displays the detected radiation).  
Claim 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0313458 (Matsuda) in view of Kominami further in view of Rogers.
Regarding claim 1, Masuda discloses an apparatus suitable for detecting radiation (Figure 7), comprising: 
a radiation absorption layer comprising a semiconductor (element 21), a first electrical contact (element S) and a second electrical contact (element D), the first electrical contact positioned across the semiconductor from the second electrical contact (elements S and D are across from each other); 

Komiami teaches a conventional radiation detector with a DC-to-DC converter configured to apply a DC voltage between the first electrical contact and the second electrical contact (elements 311,313, 315, 317, 361, 312, 314, 316, 320 apply a DC voltage to the contacts of detector element 101, the DC power supply is converter to a DC power by elements 311,313, 315, 317, 361, 312, 314, 316, 320), the DC-to-DC converter comprising MOS switches (element 317 controls MOS relay or switch element 315).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Masuda with the DC converter power source disclosed by Kominami in order to increase efficiency in powering the radiation detector.
Kominami does not disclose that the DC-to-DC converter comprises micro-electromechanical switches.
Rogers discloses that MEMs based switches are interchangeable with MOS based switches (see paragraph [0014] and MEMS are preferred as they consume less power than MOS switches. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Kominami with the invention as disclosed by Rogers as in order to reduce overall power consumption.
Regarding claim 22, Matsuda, Kominami and Rogers discloses a system comprising the apparatus of claim 1, wherein Matsuda further discloses that the system is selected from a group consisting of a radiation detection ID card (see figure 19), a radiation detection badge, a radiation detection pen, a piece of radiation prevention apparel, a radiation detection wristband, a radiation .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Rogers further in view of US 2003/0090346 (Nikitin).
Regarding claims 4 and 5, Kominami in view of Rogers discloses the apparatus of claim 1, but does not discloses that the limitations set forth in claims 4 and 5.
Nikitin discloses a conventional MEMS switch, wherein each of the micro-electromechanical switches comprises a cantilever beam, electrical contacts and a control electrode (see paragraph [0010]), wherein the micro-electromechanical switches are configured to open or close by changing a voltage on the control electrode (see paragraph [0010]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the generic MEMS switch as disclosed by Kominami and Rogers with the conventional MEMS switch disclosed by Nikitin as it would merely result in a simple substitution of one known element (generic conventional MEMS switch of Kominami and Rogers) for another (MEMS switch of Nikitin) to yield predictable results.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Kominami further in view of Rogers and further in view of US 20160187491 (Scott).
Regarding claim 19, Masuda, Kominami and Rogers discloses the apparatus of claim 1, and teaches a portable terminal (see figure 19), but does not disclose a GPS receiver configured to record a location of radiation detected by the apparatus.  
Scott teaches a conventional radiation dosimeter and includes a GPS receiver configured to record a location of radiation detected by the apparatus (see paragraph [0007]) it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kominami in view of Rogers further in view of US 2017/0123084 (Ferenc).
Regarding claim 21, Kominami in view of Rogers discloses the apparatus of claim 1, and teaches a computer that is connected to the apparatus to a computer but does not teach a wireless transmitter configured to transmit information of radiation detected by the apparatus to a receiving device.  
Conventional radiation detectors, as disclosed by Ferenc, include a wireless transmitter configured to transmit information of radiation detected by the apparatus to a receiving device (see paragraph [0088]). Ferenc teaches that the radiation detector is connected to a computer for processing by a wired or wireless interface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the wired invention as disclosed by Kominami and Rogers with the wireless invention a disclosed by Ferenc, as it would merely result in a simple substitution of one known element for another to yield predictable results.
Allowable Subject Matter
Claims 3, 8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Kominami discloses the apparatus of claim 1, wherein the DC-to-DC converter if configured to receive a clock signal and to control the micro-electromechanical switches with the clock signal and an inversion thereof.
Regarding claim 8, none of the prior art of record specifies or discloses an apparatus, namely: 

wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; 
wherein the controller is configured to activate the second voltage comparator during the time delay; 
wherein the controller is configured to cause the number registered by the counter to increase by one, if the second voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the second threshold, in combination with the other claimed elements.  
The balance of claims are allowable for the above stated reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0204248- DC powered radiation detector
US2015/0268356- DC powered radiation detector
US2006/0138336- DC powered radiation detector
US2016/0206257- see figure 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/              Primary Examiner, Art Unit 2884